ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_02_FR.txt.                                                                                            168




                        OPINION INDIVIDUELLE DE M. LE JUGE OWADA

                 [Traduction]

                    1. Je souscris dans l’ensemble au présent arrêt, et notamment aux
                 points 2) et 3) du dispositif (par. 524), dans lesquels la Cour conclut que le
                 bien-fondé de la demande principale de la Croatie comme de la demande
                 reconventionnelle de la Serbie — demandes par lesquelles chacune des
                 Parties alléguait que la Partie adverse avait violé la convention pour la
                 prévention et la répression du crime de génocide — n’a pas été établi. En
                 revanche, j’ai voté contre le point 1) du dispositif, dans lequel la Cour
                 rejette l’exception d’incompétence ratione temporis soulevée par la Serbie.
                    2. Il convient de rappeler que, dans le précédent arrêt qu’elle avait
                 rendu en 2008 dans cette même affaire relative à l’Application de la conven‑
                 tion pour la prévention et la répression du crime de génocide (Croatie
                 c. Serbie) (C.I.J. Recueil 2008, p. 412), au stade des exceptions prélimi-
                 naires (ci‑après l’« arrêt de 2008 »), la Cour, tout en rejetant les première
                 et troisième exceptions présentées par la Serbie, avait jugé que « la deu-
                 xième exception préliminaire soulevée par la République de Serbie
                 n’a[vait] pas, dans les circonstances de l’espèce, un caractère exclusive-
                 ment préliminaire » (ibid., p. 466, par. 146, point 4)). Cette conclusion
                 avait été énoncée conformément au paragraphe 7 de l’article 79 du Règle-
                 ment de la Cour — tel qu’amendé en 1978 (et correspondant au para-
                 graphe 9 de l’article 79 du Règlement actuellement en vigueur) —, qui
                 était applicable en 1999, au moment où la Croatie avait déposé sa requête.
                 
                    3. Les termes employés dans cette conclusion de l’arrêt de 2008 repre-
                 naient ceux du paragraphe 7 de l’article 79 du Règlement en vigueur en
                 1978, qui avaient été introduits en 1972, dans le cadre d’une importante
                 revision de ce texte. Cette nouvelle formulation remplaçait le libellé ini-
                 tial, qui figurait au paragraphe 5 de l’article 62 de l’ancien Règlement.
                 (Elle est demeurée inchangée au moment de la revision de 1978, devenant
                 le paragraphe 7 de l’article 79 applicable en la présente espèce.)

                    4. Le libellé initial du paragraphe 5 de l’article 62, quant à lui, était
                 resté inchangé depuis l’époque de la Cour permanente de Justice interna-
                 tionale. Il se lisait comme suit :
                        « La Cour, après avoir entendu les parties, statue sur l’exception
                     ou la joint au fond. Si la Cour rejette l’exception ou la joint au fond,
                     elle fixe de nouveau les délais pour la suite de l’instance. »

                    5. A première vue, les effets juridiques de la nouvelle formulation
                 introduite dans le cadre de la revision de 1972 n’apparaissent pas claire-

                                                                                           169




7 CIJ1077.indb 335                                                                                18/04/16 08:54

                         application de convention génocide (op. ind. owada)                169

                 ment, en particulier quant au point de savoir si celle‑ci avait pour objet de
                 modifier sur le fond la procédure devant être suivie par la Cour, ou s’il ne
                 s’agissait que d’une modification purement formelle, sans incidence sur la
                 procédure à suivre. Un examen attentif des circonstances ayant entouré
                 cette revision — notamment les débats animés qu’avait suscités la ques-
                 tion de la jonction au fond des exceptions préliminaires au moment de
                 l’arrêt rendu en 1970, dans la deuxième phase de l’affaire de la Barcelona
                 Traction, Light and Power Company, Limited (Belgique c. Espagne) (voir,
                 par exemple, les opinions jointes à cet arrêt par MM. les juges Morelli,
                 Tanaka et Fitzmaurice) — ainsi que des travaux préparatoires non publiés
                 de ladite revision me portent à conclure que ce sont les débats en question
                 qui ont été à l’origine de la modification du Règlement, et ce, dans le but
                 de donner à la Cour davantage de souplesse dans le traitement des excep-
                 tions préliminaires, compte tenu des positions divergentes que les membres
                 de la Cour avaient exprimées à cet égard. Ainsi qu’un éminent auteur l’a
                 précisé, la nouvelle formulation — « cette exception n’a pas dans les cir-
                 constances de l’espèce un caractère exclusivement préliminaire » (para-
                 graphe 9 de l’article 79 du Règlement actuel) — visait à

                     « donner satisfaction [aux juges] qui considéraient que certaines
                     exceptions [d’incompétence ou d’irrecevabilité] revêtent bel et bien,
                     du moins en principe, un caractère intrinsèquement préliminaire »
                     (Shabtai Rosenne, The Law and Practice of the International Court,
                     1920‑2005, vol. II, p. 889).
                 Le nouveau libellé étant silencieux sur ce point, une « incertitude » quant
                 à l’effet juridique de la solution ainsi adoptée sur la procédure de la Cour
                 au stade de l’examen au fond en a cependant résulté :
                        « L’incertitude qu’engendre la nouvelle disposition du Règlement
                     réside dans la question de savoir si cette formulation a pour effet
                     d’exclure totalement la possibilité de joindre une exception au fond,
                     faisant ainsi table rase d’une jurisprudence quasi constante qui
                     répondait à un besoin largement ressenti, ou si le fait de conclure
                     dans un arrêt qu’une exception n’a pas, au vu des circonstances, un
                     caractère exclusivement préliminaire signifie simplement que, à ce
                     stade, elle n’est pas accueillie en tant qu’exception préliminaire. Dans
                     cette seconde hypothèse, cela pourrait revenir à joindre cette excep-
                     tion au fond, sous la forme, par exemple, d’une fin de non-recevoir si
                     telle est l’intention de la partie qui l’a soulevée, ce qui obligerait la
                     Cour à se prononcer sur cette question avant d’examiner le fond de
                     l’affaire, et ce, bien que celui-ci ait été entièrement révélé dans la pro-
                     cédure écrite. » (Ibid., p. 889‑890.)
                   6. Dans les affaires des Activités militaires et paramilitaires au Nicara‑
                 gua et contre celui‑ci (Nicaragua c. Etats-Unis d’Amérique) (C.I.J. Recueil
                 1986, p. 14) et de la Frontière terrestre et maritime entre le Cameroun et le
                 Nigéria (Cameroun c. Nigéria) (C.I.J. Recueil 1998, p. 275), la Cour a par

                                                                                            170




7 CIJ1077.indb 337                                                                                 18/04/16 08:54

                          application de convention génocide (op. ind. owada)                                                    170

                 la suite donné sur ce point — qui y était examiné — une interprétation
                 faisant autorité. Ainsi, dans l’arrêt qu’elle a rendu dans la première de ces
                 deux affaires, la logique qui sous-tend la modification apportée au Règle-
                 ment est résumée comme suit :
                      « en particulier lorsque en statuant sur les exceptions elle risquait
                      « soit de trancher des questions qui appartiennent au fond de
                      ­l’affaire, soit d’en préjuger la solution » [Chemin de fer Panevezys-­
                       Saldutiskis, C.P.J.I. série A/B no 75, p. 56]. Si elle exerçait cette
                     faculté, il y avait toujours un danger, à savoir que la Cour ne se
                     prononce en définitive que sur la base de l’exception préliminaire,
                     et cela après avoir imposé aux parties un débat exhaustif sur le
                     fond — et c’est bien ce qui est arrivé dans les faits (Barcelona
                     ­Traction, Light and Power Company, Limited, deuxième phase, C.I.J.
                      Recueil 1970, p. 3). Pour certains, on ne faisait ainsi que prolonger
                     inutilement une procédure longue et coûteuse.
                       �����������������������������������������������������������������������������������������������������������������
                           [La solution] qui consistait à examiner immédiatement toutes les
                     exceptions préliminaires et à écarter toute possibilité de jonction au
                     fond avait de nombreux partisans et présentait bien des avantages.
                     Dans l’affaire du Chemin de fer Panevezys‑Saldutiskis, la Cour per-
                     manente a défini l’exception préliminaire comme celle qui est « pré-
                      sentée afin d’exclure l’examen par la Cour du fond de l’affaire, … la
                      Cour pouvant statuer sur ladite exception sans se prononcer en
                      aucune façon sur le fond de l’affaire » (C.P.J.I. série A/B no 76, p. 22).
                       Si l’on accepte cette manière de voir, il est évident que chaque excep-
                       tion préliminaire doit être examinée immédiatement sans aborder le
                       fond, ni obliger les parties à plaider au fond… Cela ne règle cepen-
                       dant pas tous les problèmes que posent les exceptions préliminaires
                       vu qu’elles peuvent, comme l’expérience l’a montré, se rattacher
                       jusqu’à un certain point au fond. La solution [a donc été] retenue
                       en 1972 et conservée dans le Règlement de 1978… » (Activités mili‑
                      taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
                       c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 30,
                      par. 39‑40.)
                    7. Cette explication de la logique sous‑tendant la modification du
                 Règlement ne semble pas lever entièrement l’« incertitude » susmention-
                 née. Après mûre réflexion, je suis cependant d’avis que, dans le contexte
                 de la présente espèce et au regard de la nouvelle disposition figurant au
                 paragraphe 7 de l’article 79 du Règlement (devenu le paragraphe 9 de
                 l’article 79), par sa décision énoncée dans le dispositif de l’arrêt de 2008
                 — avec la force obligatoire que celui‑ci revêt à l’égard des Parties — selon
                 laquelle « la deuxième exception préliminaire soulevée par la République
                 de Serbie n’a pas, dans les circonstances de l’espèce, un caractère exclusi-
                 vement préliminaire » (arrêt de 2008, p. 466, par. 146, point 4) du disposi-
                 tif), la Cour a en réalité décidé — de manière contraignante pour les

                                                                                                                                 171




7 CIJ1077.indb 339                                                                                                                          18/04/16 08:54

                         application de convention génocide (op. ind. owada)              171

                 Parties comme pour elle-même — que, « puisqu[e les questions soulevées
                 dans l’exception préliminaire en cause] comport[aient] à la fois des aspects
                 préliminaires et des aspects de fond, elles devr[aient] être réglées au stade
                 du fond » (Activités militaires et paramilitaires au Nicaragua et contre
                 celui-ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil
                 1986, p. 31, par. 41).
                    8. Les raisons de cette décision, dans les circonstances de la présente
                 affaire, sont énoncées comme suit dans l’arrêt de 2008 :
                        « Ainsi qu’exposé ci‑dessus, l’exception préliminaire énoncée à
                     l’alinéa 2 a) des conclusions finales de la Serbie est présentée comme
                     une exception à la fois d’incompétence de la Cour et d’irrecevabilité
                     de la demande. La base de compétence invoquée par la Croatie est
                     l’article IX de la convention sur le génocide, et la Cour a établi plus
                     haut que la Croatie et la Serbie étaient toutes deux parties à ladite
                     Convention à la date de l’introduction de l’instance (le 2 juillet 1999).
                     La Serbie soutient toutefois que la Cour n’a pas compétence en vertu
                     de l’article IX ou qu’elle ne saurait exercer cette compétence pour
                     autant que la demande de la Croatie a trait à des « actes ou omissions
                     antérieurs au 27 avril 1992 », ce qui revient à dire que la compétence
                     de la Cour est limitée ratione temporis. A cet égard, la Serbie a fait
                     valoir deux arguments, le premier étant que la date à laquelle la
                     Convention aurait pu, au plus tôt, entrer en vigueur entre la RFY et
                     la Croatie était le 27 avril 1992, et le second, que « la convention sur
                     le génocide, y compris la clause juridictionnelle contenue à l’ar-
                     ticle IX, ne saurait s’appliquer à des actes intervenus avant que la
                     Serbie n’ait commencé à exister en tant qu’Etat » et ne saurait donc,
                     avant ce moment, être devenue obligatoire pour elle. La Serbie a
                     donc soutenu que les actes ou omissions antérieurs à la naissance de
                     la RFY ne sauraient en aucun cas être attribués à cette dernière. »
                     (Arrêt de 2008, p. 457, par. 121 ; les italiques sont dans l’original.)
                   9. Quoique les éléments avancés par les Parties au sujet de la deuxième
                 exception de la Serbie n’aient pas tous été examinés dans l’arrêt de 2008
                 (par. 120 et suiv.), la Cour y a précisé ce qui suit au sujet de l’un d’entre
                 eux :

                        « Dans ses exceptions préliminaires, la Serbie soutient que « [l]es
                     actes ou omissions antérieurs à la naissance de la RFY ne sauraient
                     en aucun cas être attribués à cette dernière » ; elle estime que la Croa-
                     tie n’a pas été en mesure de démontrer que la RFY était un Etat
                     in statu nascendi et fait valoir que cette notion « ne trouve à l’évi-
                     dence pas à s’appliquer en l’espèce ». A l’audience, elle a fait valoir
                     que les demandes présentées contre elle par la Croatie en la présente
                     espèce ne satisfaisaient pas aux conditions posées au paragraphe 2 de
                     l’article 10 des articles de la CDI sur la responsabilité de l’Etat. Elle
                     soutient que la Croatie n’a pas été en mesure de désigner un « mou-

                                                                                          172




7 CIJ1077.indb 341                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. owada)                172

                     vement insurrectionnel ou autre » identifiable, sur le territoire de la
                     RFSY, qui aurait créé la RFY et qui répondrait à la définition don-
                     née par cet article.
                        Pour autant que le paragraphe 2 de l’article 10 des articles de la
                     CDI sur la responsabilité de l’Etat reflète le droit international cou-
                     tumier en la matière, la Cour aura nécessairement, pour déterminer si
                     cette règle est applicable en l’espèce et, le cas échéant, pour l’appliquer,
                     à se livrer à un examen des points de fait relatifs aux événements qui
                     ont conduit à la dissolution de la RFSY et à la création de la RFY. La
                     Cour relève en outre que, pour déterminer si, avant le 27 avril 1992,
                     la RFY était un Etat in statu nascendi au sens de la règle invoquée, il
                     lui faudrait également examiner des questions de fait en litige. Il
                     serait donc impossible de trancher les questions soulevées par cette
                     exception sans statuer, jusqu’à un certain point, sur des éléments qui
                     relèvent à proprement parler du fond. » (Arrêt de 2008, p. 459,
                     par. 126‑127 ; les italiques sont de moi.)
                   10. C’est ce raisonnement qui a conduit la Cour, dans son arrêt de
                 2008, à conclure que,
                     « pour qu[’elle] puisse se prononcer sur chacune de ces questions
                     [relatives à sa compétence pour déterminer si des violations de la
                     convention sur le génocide ont été commises, à la lumière des faits
                     antérieurs à la date à laquelle la RFY a commencé à exister en tant
                     qu’Etat distinct et à la recevabilité de la demande concernant ces
                     faits], elle devra[it] disposer de davantage d’éléments » (ibid., p. 460,
                     par. 129 ; les italiques sont de moi).
                    11. Au vu de ce qui précède, je considère que la Cour ne s’est pas, dans
                 le présent arrêt, acquittée de la tâche qu’elle s’était assignée en 2008.
                 Quoique plus de quarante paragraphes de l’arrêt soient consacrés à la
                 section portant sur la compétence et la recevabilité — une grande partie
                 de ces développements ayant d’ailleurs trait à des questions sans rapport
                 avec l’article IX, comme celle du génocide au regard du droit internatio-
                 nal général, lequel ne saurait évidemment être attributif de compétence en
                 vertu de la Convention —, la Cour n’y traite pas sur le fond tous les
                 aspects auxquels elle aurait dû s’intéresser ; elle ne se livre notamment pas
                 à l’analyse, d’un point de vue juridique et factuel, de la doctrine de la
                 succession d’Etats en matière de responsabilité internationale, qui a été
                 examinée par les Parties pour étayer ou contester l’exercice de sa compé-
                 tence ratione temporis dans le cadre de la clause compromissoire énoncée
                 à l’article IX de la Convention. Or telles sont précisément les questions
                 dont la Cour avait indiqué qu’elles ne pouvaient être examinées au stade
                 des exceptions préliminaires, mais qui devaient l’être lors de la phase du
                 fond dans la mesure où elles permettaient de déterminer l’étendue de la
                 compétence ratione temporis que les Parties lui avaient conférée au titre
                 de l’article IX. Selon moi, il s’agissait là du seul examen pertinent auquel
                 la Cour se devait de procéder à ce stade aux fins d’établir juridiquement

                                                                                             173




7 CIJ1077.indb 343                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. owada)              173

                 l’existence ou non du consentement des Parties au titre de la Convention,
                 consentement qui constituait la seule base de compétence susceptible de
                 lui permettre de connaître de la deuxième exception préliminaire du
                 défendeur.
                    12. Dans le cadre de son examen de ces questions essentielles de com-
                 pétence ratione temporis soulevées par le défendeur dans sa deuxième
                 exception préliminaire, la Cour, dans le présent arrêt, fait mention de
                 trois arguments différents qui ont été avancés par le demandeur lors de la
                 phase du fond. Il s’agit de a) l’argument selon lequel la convention sur le
                 génocide, qui énonce des obligations erga omnes, a un effet rétroactif ;
                 b) l’argument selon lequel ce qui allait devenir la République fédérale de
                 Yougoslavie (ci‑après la « RFY ») dans les années 1991‑1992 était une
                 entité in statu nascendi issue de la République fédérative socialiste de
                 Yougoslavie (ci‑après la « RFSY »), au sens du paragraphe 2 de l’ar-
                 ticle 10 des Articles de la CDI sur la responsabilité de l’Etat pour fait
                 internationalement illicite (ci‑après les « Articles de la CDI sur la respon-
                 sabilité de l’Etat ») ; et c), subsidiairement au b) ci‑dessus, l’argument
                 selon lequel le droit de la succession d’Etats en matière de responsabilité
                 internationale est applicable au vu des circonstances particulières de la
                 présente espèce, un lien spécial existant entre la RFSY et la RFY.
                    13. En ce qui concerne les arguments a) et b), la Cour les a examinés
                 de manière approfondie dans son arrêt, concluant qu’il n’existait aucun
                 fondement juridique valable qui puisse lui conférer compétence ratione
                 temporis pour connaître de la présente affaire dans la mesure où celle-ci a
                 trait aux actes antérieurs au 27 avril 1992, date à laquelle le défendeur a
                 déclaré son indépendance et est devenu partie à la convention sur le géno-
                 cide. Il convient de relever que la Cour est parvenue à ces conclusions sur
                 la base d’une analyse juridique des principes de droit qui avaient été invo-
                 qués, sans s’intéresser en détail aux éléments factuels entourant les événe-
                 ments allégués par le demandeur.

                    14. S’agissant de l’argument c), en revanche, la Cour ne s’est pas livrée
                 à pareil examen juridique de la validité, au regard du droit international,
                 des principes invoqués en tant que sources du droit applicable en la pré-
                 sente espèce.
                    15. Chose notable, les faits qui ont entouré les événements antérieurs au
                 27 avril 1992 sont l’objet d’un examen au fond plus loin dans l’arrêt, après
                 la section consacrée à la compétence et à la recevabilité, dans laquelle la
                 Cour a conclu de manière quelque peu catégorique — en l’absence de tout
                 examen de cette nature et donc, selon moi, de toute base factuelle ou juri-
                 dique pour parvenir à pareille conclusion — que « le différend entr[ait] éga-
                 lement dans le champ [de l’]article [IX] dans la mesure où il se rapporte à
                 des actes qui seraient antérieurs » au 27 avril 1992 (arrêt, par. 117). Il
                 paraît surprenant que la Cour soit parvenue à cette conclusion sans même
                 procéder à un examen préliminaire des « faits antérieurs à la date à laquelle
                 la RFY a commencé à exister en tant qu’Etat distinct », comme cela était
                 prescrit par l’arrêt de 2008 (arrêt de 2008, p. 460, par. 129).

                                                                                          174




7 CIJ1077.indb 345                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. owada)                 174

                    16. De fait, même en parcourant rapidement les éléments exposés dans
                 la section V de l’arrêt, consacrée à l’« Examen au fond de la demande prin-
                 cipale », l’on se rend compte que chacune des trois exigences du processus
                 décrit au paragraphe 112 doit être examinée pour que la Cour puisse déci-
                 der de l’applicabilité vel non du droit de la succession d’Etats en matière de
                 responsabilité internationale en tant que base de compétence plausible aux
                 fins de déterminer si la Serbie est responsable de violations de la Conven-
                 tion. Or si chacune de ces exigences est appréciée au regard des faits de
                 l’espèce, force est de constater que la tentative du demandeur ne peut
                 qu’échouer dès la première étape dudit processus puisque les actes invo-
                 qués par la Croatie, même à supposer qu’ils aient été commis par la RFSY,
                 ont été considérés comme n’entrant pas dans la catégorie des actes
                 contraires à la Convention. Etant donné que telle est la base juridique qui
                 a permis à la Cour de parvenir à sa conclusion définitive sur le fond de la
                 présente affaire, elle ne pouvait le faire qu’après s’être assurée qu’elle avait
                 compétence en examinant tous les éléments factuels et juridiques perti-
                 nents soulevés par le défendeur dans sa deuxième exception préliminaire.
                 Et pourtant, la Cour est parvenue à sa décision définitive au fond après
                 s’être déclarée, ex cathedra, compétente ratione temporis en indiquant que
                 « le différend entr[ait] également dans le champ [de l’]article [IX] dans la
                 mesure où il se rapporte à des actes qui seraient antérieurs [au 27 avril
                 1992], et qu’elle a[vait] compétence pour connaître de la demande de la
                 Croatie dans son ensemble » (arrêt, par. 117).
                    17. Pour justifier sa conclusion concernant l’exception d’incompétence
                 ratione temporis soulevée par la Serbie, la Cour se réfère à la théorie de la
                 succession d’Etats en matière de responsabilité internationale (ibid.,
                 par. 106 et suiv.) ; il est vrai qu’elle s’efforce de ne pas donner l’impression
                 de souscrire à cette théorie, même prima facie ou à l’aune du critère de
                 plausibilité. De surcroît, elle continue de fonder l’intégralité de son rai-
                 sonnement sur la position hautement contestable qu’elle avait énoncée
                 dans son arrêt sur les exceptions préliminaires au sujet de la portée et des
                 effets juridiques de la déclaration faite par la RFY le 27 avril 1992. Sur ce
                 point, mes vues divergent de celles de la Cour (arrêt de 2008, p. 451,
                 par. 111), telles que confirmées dans le présent arrêt (par. 76), car celles-ci
                 sont en contradiction avec la jurisprudence qui avait été établie dans les
                 affaires relatives à la Licéité de l’emploi de la force (voir, par exemple,
                 Licéité de l’emploi de la force (Serbie-et-Monténégro c. Belgique), excep‑
                 tions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 279).

                    En dépit de l’apparente prudence que manifeste la Cour au sujet de la
                 théorie de la succession d’Etats en matière de responsabilité internationale
                 et de son refus exprès de se prononcer à cet égard, il paraît difficile de
                 considérer le raisonnement reproduit ci-après — qui est au cœur même de
                 la logique qui sous-tend l’arrêt — autrement que comme une tentative
                 d’établir un lien, même de la manière la plus neutre qui soit, avec la théorie
                 en question, en ce que celle-ci constitue un élément permettant de fournir
                 à la Cour la base de compétence consensuelle stricto sensu au titre de la

                                                                                             175




7 CIJ1077.indb 347                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. owada)                175

                 Convention, soit par consentement implicite des Parties, soit par l’effet des
                 règles du droit international général dans le cadre de l’article IX. Après
                 avoir examiné l’état du droit de la succession d’Etats en matière de respon-
                 sabilité internationale, la Cour poursuit en effet comme suit :
                        « Certes, la question de savoir si, comme le soutient la Croatie,
                     l’Etat défendeur succède à la responsabilité de son Etat prédécesseur
                     pour violation de la Convention est régie non pas par celle‑ci, mais par
                     les règles du droit international général. Cela n’a néanmoins pas pour
                     effet d’exclure du champ de l’article IX le différend relatif au troisième
                     point. C’est ce qu’a expliqué la Cour dans l’arrêt qu’elle a rendu en
                     2007 en l’affaire Bosnie-Herzégovine c. Serbie-et-­Monténégro :
                            « Que la Cour tire sa compétence de l’article IX de la Conven-
                         tion et que les différends qui relèvent de cette compétence portent
                         sur « l’interprétation, l’application ou l’exécution » de la Conven-
                         tion n’a pas nécessairement pour conséquence que seule doive
                         entrer en ligne de compte cette Convention. Afin de déterminer si,
                         comme le soutient le demandeur, le défendeur a violé l’obligation
                         qu’il tient de la Convention et, s’il y a eu violation, d’en détermi-
                         ner les conséquences juridiques, la Cour fera appel non seulement
                         à la Convention proprement dite, mais aussi aux règles du droit
                         international général qui régissent l’interprétation des traités et la
                         responsabilité de l’Etat pour fait internationalement illicite. »
                         (C.I.J. Recueil 2007 (I), p. 105, par. 149.)
                       La Cour considère que les règles de succession susceptibles d’entrer
                     en jeu en l’espèce sont du même ordre que celles qui régissent l’inter-
                     prétation des traités et la responsabilité de l’Etat et dont il est question
                     dans le passage précité. » (Arrêt, par. 115 ; les italiques sont de moi.)
                   18. Or ce raisonnement de la Cour est en contradiction avec celui
                 qu’elle avait suivi dans son arrêt de 2008 :

                       « Pour autant que le paragraphe 2 de l’article 10 des articles de la
                     CDI sur la responsabilité de l’Etat reflète le droit international coutu-
                     mier en la matière, la Cour aura nécessairement, pour déterminer si
                     cette règle est applicable en l’espèce et, le cas échéant, pour l’appliquer,
                     à se livrer à un examen des points de fait relatifs aux événements qui
                     ont conduit à la dissolution de la RFSY et à la création de la RFY. La
                     Cour relève en outre que, pour déterminer si, avant le 27 avril 1992, la
                     RFY était un Etat in statu nascendi au sens de la règle invoquée, il lui
                     faudrait également examiner des questions de fait en litige. Il serait
                     donc impossible de trancher les questions soulevées par cette exception
                     sans statuer, jusqu’à un certain point, sur des éléments qui relèvent à
                     proprement parler du fond. » (Arrêt de 2008, p. 459, par. 127.)
                   Bien que, dans ce passage, la Cour se réfère plus particulièrement à la
                 question du paragraphe 2 de l’article 10 des Articles de la CDI sur la respon-

                                                                                             176




7 CIJ1077.indb 349                                                                                  18/04/16 08:54

                         application de convention génocide (op. ind. owada)                 176

                 sabilité de l’Etat, et non à la question de la succession d’Etat en matière de
                 responsabilité internationale, la même logique devrait s’appliquer à l’exa-
                 men d’arguments analogues formulés par la Croatie à l’appui de la compé-
                 tence et de la recevabilité en ce qui concerne les événements antérieurs au
                 27 avril 1992, date à laquelle le défendeur est devenu lié par la convention
                 sur le génocide en tant que partie à cet instrument. Or dans son arrêt de
                 2008, la Cour avait clairement indiqué que, « pour déterminer si, avant le
                 27 avril 1992, la RFY était un Etat in statu nascendi au sens de la règle invo-
                 quée, il lui faudrait également examiner des questions de fait en litige », ajou-
                 tant qu’« [i]l serait donc impossible de trancher les questions soulevées par
                 cette exception sans statuer, jusqu’à un certain point, sur des éléments qui
                 relèvent à proprement parler du fond » (ibid. ; les italiques sont de moi).
                    19. Sur le fond, je ne suis pas en désaccord avec le prononcé général
                 précité, extrait de l’arrêt de 2007 (par. 17, ci-dessus). Cependant, il ressort
                 très clairement du contexte de ce passage que le propos de la Cour y était
                 fort différent de ce qu’il est dans le paragraphe du présent arrêt dans
                 lequel ledit prononcé est repris (arrêt, par. 115). Dans l’arrêt de 2007, ce
                 dernier avait en effet pour objet et pour but de définir, de manière restric-
                 tive, l’étendue de la compétence que les parties avaient conférée à la Cour
                 au titre de l’article IX de la Convention ; dans le présent arrêt, l’intention
                 paraît être, au contraire, d’étendre cette même compétence, qui est limitée
                 aux « différends … relatifs à l’interprétation, l’application ou l’exécution
                 de la … Convention », à quelque chose qui n’est pas spécifié, au motif que
                 certaines règles du droit international général ayant été invoquées — et
                 dont la Cour semble laisser entendre qu’elles pourraient englober le droit
                 de la succession d’Etats en matière de responsabilité internationale —
                 pourraient être pertinentes à l’égard de l’argumentation du demandeur
                 relative à « l’interprétation, l’application ou l’exécution » dudit instrument
                 — argumentation dont elles constituent une partie essentielle —, aux fins
                 de déterminer l’étendue de la compétence de la Cour.
                    20. Je ne pourrais souscrire à pareil raisonnement que si la validité, en
                 droit international général, de la théorie en question avait été pleinement
                 examinée dans la section de l’arrêt consacrée à la compétence, et si sa
                 véracité — ou, à tout le moins, sa plausibilité — avait été établie. A défaut,
                 cette théorie n’est rien de plus qu’un argument avancé par l’une des Par-
                 ties au différend, tout comme l’argument, avancé par cette même Partie
                 en la présente espèce et écarté dans l’arrêt, concernant la validité de la
                 théorie fondée sur le paragraphe 2 de l’article 10 des Articles de la CDI
                 sur la responsabilité de l’Etat (disposition ayant trait à la question de la
                 responsabilité des Etats in statu nascendi). Or ce second argument a fait
                 l’objet d’un examen approfondi, la Cour étant parvenue à la conclusion
                 qu’il ne pouvait lui offrir une base de compétence au titre de l’article IX
                 de la Convention (arrêt, par. 105).
                    21. Au vu de ce qui précède, je considère que la conclusion énoncée
                 dans le présent arrêt aurait dû résulter de l’approche prescrite dans l’arrêt
                 de 2008. Autrement dit, la Cour aurait dû, dans la mesure où cela lui était
                 nécessaire, se livrer à un examen des aspects pertinents de l’affaire au

                                                                                              177




7 CIJ1077.indb 351                                                                                   18/04/16 08:54

                         application de convention génocide (op. ind. owada)             177

                 fond, tant juridiques que factuels, avant de parvenir à la conclusion qu’il
                 ne pouvait être fait droit à la demande de la Croatie. Dans le cadre de la
                 structure existante du présent arrêt, où les questions de compétence sont
                 examinées avant toute question relative au fond, la Cour ne pouvait par-
                 venir à cette conclusion qu’après s’être assurée que les Parties lui avaient
                 conféré la compétence nécessaire à cet effet. Cela aurait dû la conduire à
                 examiner la validité juridique de toutes les règles de droit international
                 alléguées par le demandeur — notamment celles ayant trait à la succes-
                 sion d’Etats en matière de responsabilité internationale — en tant que
                 bases juridiques lui permettant d’exercer sa compétence. Selon moi, la
                 Cour ne s’est pas acquittée de cette tâche.

                 (Signé) Hisashi Owada.




                                                                                         178




7 CIJ1077.indb 353                                                                              18/04/16 08:54

